Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-21-00005-CV

                   IN RE CROSS INTEGRATED TRANSPORT, LLC, Relator

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: January 20, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator has filed a petition for writ of mandamus. For mandamus, a relator has the burden

to show “the trial court abused its discretion and that no adequate appellate remedy exists.” In re

H.E.B. Grocery Co., L.P., 492 S.W.3d 300, 302 (Tex. 2016) (orig. proceeding) (per curiam).

Having reviewed the mandamus petition and record, we conclude relators have not satisfied their

burden. Accordingly, we deny the petition. See TEX. R. APP. P. 52.8(a).

                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 2018CI20120, styled Gabriel Garcia, Jonathan Elswood, and Ronald Smith
v. Benigno Alvarez, D/B/A Alvarez Trucking, Luis Enrique Cabrera Martinez, and Cross Integrated Transport, LLC,
pending in the 225th Judicial District Court, Bexar County, Texas, the Honorable Antonia Arteaga presiding.